RUBIO’S RESTAURANTS, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Rubio’s Restaurants, Inc. 2008 Equity Incentive Plan
(the “Plan”), each of which represents the right to receive on the applicable
Settlement Date one (1) share of Common Stock of Rubio’s Restaurants, Inc. (the
“Company”), as follows:


Participant:
________________
Employee ID:
________________        
Grant Date:
________________        
Number of Restricted
Stock Units:
________________, subject to adjustment as provided by the Restricted Stock
Units Agreement.
   
Settlement Date:
For each Restricted Stock Unit, except as otherwise provided by the Restricted
Stock Units Agreement, the date on which such unit becomes a Vested Unit in
accordance with the vesting schedule set forth below.
   
Vested Units:
Except as provided by the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date, the number
of Vested Units shall cumulatively increase on each respective date set forth
below by the number of units set forth opposite such date, as follows:
         
Vesting Date
 
Number of Units Vesting
               



By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Notice and by the provisions of the Plan and the
Restricted Stock Units Agreement, both of which are made a part of this
document.  The Participant acknowledges that copies of the Plan, Restricted
Stock Units Agreement and the prospectus for the Plan are available on the
Company’s internal web site and may be viewed and printed by the Participant for
attachment to the Participant’s copy of this Grant Notice.  The Participant
represents that the Participant has read and is familiar with the provisions of
the Plan and Restricted Stock Units Agreement, and hereby accepts the Award
subject to all of their terms and conditions.


RUBIO’S RESTAURANTS, INC.
 
PARTICIPANT
     
By: 
           
Signature
Its:
         
Date
Address:
       
Address
     

 
ATTACHMENTS:
2008 Equity Incentive Plan, as amended to the Grant Date; Restricted Stock Units
Agreement and Plan Prospectus


 
 

--------------------------------------------------------------------------------

 